Dear Representative Blanco:
You have requested an opinion from this office on the following question:
        If teacher who is injured by a student continues to be disabled or is permanently disabled from teaching, can a school board force that teacher to take a disability retirement or must the school board continue to pay the salary as prescribed in Louisiana R.S. 17:1201 subpart C?
La. R.S. 17:1201 C provides as follows:
        C. (1) Any teacher and superintendent of the public schools who is injured and disabled while acting in his official capacity as a result of assault by any student or person shall receive sick leave without reduction in pay and without reduction in accrued sick leave days while disabled as a result of such assault and battery. However, such teacher shall be required to present a certificate from a physician certifying such injury and disability.
        (2) The sick leave authorized by this Section shall be in addition to all other sick leave authorized in this Section, provided that additional sick leave earned during the period of disability as a result of such assault and battery shall not be accumulated from year to year, nor shall such additional sick leave be compensated for at death or retirement or compensated for in any other manner except as authorized in this Subsection.
La. R.S. 17:637 B and C reads as follows:
        B. The board of trustees shall award disability benefits to eligible members who have been officially certified as disabled by the State Medical Disability Board.
        C. Upon the application of a member in service or of his employer, any member who has five or more years of creditable service may be retired by the board of trustees, not less than thirty nor more than ninety days following the date of filing such application, on a disability retirement allowance, provided that the medical board, after a medical examination of the member, certifies that the member is mentally or physically incapacitated for the further performance of the duties currently being performed, that the incapacity is likely to be total and permanent, and that the member should be retired.
La. R.S. 17:1201 C. provides that teachers get a special extension of sick leave where that teacher is injured or disabled while acting in his official capacity as a result of assault by any student or person. This sick leave is in addition to all other sick leave and cannot be accumulated. Attorney General Opinion 83-502.
Paragraph C. of Section 637 authorizes a member of the Teacher's Retirement System or the member's employer to submit an application for a disability retirement. The employer of a teacher is the school board as a body. The employer is authorized to submit an application for disability retirement even if the teacher objects thereto. Attorney General Opinion 83-281.
Only the State Medical Disability Board can determine that a teacher is totally and permanently disabled or incapacitated for the further performance of his duties after a medical examination of the teacher.
It is our opinion that in the case of a teacher who is permanently disabled, La. R.S. 17:637 applies and that teacher may be retired on a disability retirement. La. R.S. 1201 applies to situations where the injury or disability is one that is temporary and recovery is possible. If this office can be of further assistance, please advise.
Sincerely,
William J. Guste, Jr. Attorney General
By: Winston G. Decuir Assistant Attorney General